Citation Nr: 9908857	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

This matter arises from December 1995 and January 1996 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  Diabetic retinopathy was initially diagnosed in June 
1979, more than thirty-four years after separation from 
service; there is no medical evidence linking this condition 
to the veteran's military service. 

2.  In June 1989, the RO denied entitlement to service 
connection for diabetes mellitus on the basis that it was not 
incurred during service or manifest within one year of 
separation from service; the veteran failed to appeal the 
RO's decision.

3.  Evidence received subsequent to the RO's June 1989 
decision is essentially cumulative and duplicative and is not 
by itself, or in connection with evidence already of record, 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for diabetes mellitus. 

4.  In a June 1992 decision, the Board denied the veteran's 
claim of entitlement to service connection for arthritis of 
the lumbar spine on the basis that the condition was not 
incurred during service or within one year of separation from 
service.  

5.  An unappealed RO decision in July 1992 denied the 
veteran's application to reopen his claim for service 
connection for arthritis. 

6.  Evidence received subsequent to the July 1992 rating 
decision is either duplicative or not probative of whether 
arthritis of the lumbar spine was incurred during service; it 
is not, by itself or in connection with the evidence already 
of record, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetic retinopathy is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).

2.  The June 1989 rating decision which denied entitlement to 
service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7105(c) (West 1991).

3.  New and material evidence has not been presented since 
the June 1989 rating decision, and the veteran's claim of 
entitlement to service connection for diabetes mellitus has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

4.  The July 1992 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis of the lumbar 
spine is final.  38 U.S.C.A. § 7105(c) (West 1991).

5.  New and material evidence has not been presented since 
the July 1992 rating decision, and the veteran's claim of 
entitlement to service connection for arthritis of the lumbar 
spine has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   

In the instant case, the veteran filed a claim for service 
connection for diabetic retinopathy asserting that it was 
related to the intense sun exposure he received during 
service while stationed in the Pacific.  However, there is no 
medical evidence to support the veteran's contentions and no 
evidence to link his diabetic retinopathy to military 
service.  A review of the service medical records shows no 
complaint or clinical finding with respect to the veteran's 
vision and no diagnosis of either diabetic retinopathy or 
diabetes mellitus.  
Private medical records reveal that the veteran was evaluated 
in June 1979 for complaints of poor vision.  He was diagnosed 
as having diabetic retinopathy and referred to an 
ophthalmologist.  A VA outpatient record from January 1995 
reflected a diagnosis of diabetic retinopathy, right eye.  

In July 1997, the veteran appeared for a hearing and 
testified that he was stationed on Solomon Island during 
World War II, and that his duties involved construction.  He 
stated that he was working below sea level and that the 
brilliance of the sun caused him to have vision problems.  He 
did not indicate that he ever sought medical treatment for 
vision problems during service.  

As noted previously, in order to establish a well-grounded 
claim, there must be medical evidence to show a nexus between 
the diagnosed disability and military service.  Here, the 
veteran has failed to meet that burden.  The only evidence 
linking his condition to service is his own testimony that 
the brilliance of the sun caused vision problems, later 
diagnosed as diabetic retinopathy.  As a layperson, the 
veteran is not competent to offer a medical diagnosis or 
determine the etiology of a medical condition, questions 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Accordingly, as the veteran's testimony is not sufficient to 
show medical causation or establish a nexus between the 
diabetic retinopathy and service, the claim must be denied as 
not well grounded. 

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

In addition, by this decision, the Board is informing the 
veteran that medical evidence of causation is required to 
render his claim well-grounded.  38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet.App. 69 (1995).

II.  New and Material Evidence

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for the Federal Circuit (Court) issued a decision which 
overruled previous caselaw and affected the standard of 
review regarding the submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  Hodge 
v. West 155 F.3d 1356 (Fed. Cir. 1998).  The United States 
Court of Veterans Appeals further interpreted the Court's 
holding in two recent decisions, Elkins v. West, __ Vet.App. 
__ , No. 97-1534 (Feb. 17, 1999) (en banc); and Winters v. 
West, __ Vet.App. __ , No. 97-2180 (Feb. 17, 1999) (en banc).  
The supplemental statement of the case issued to the veteran 
in April 1998 recited the law according to the previous 
caselaw.  However, although the RO did not consider the 
veteran's requests to reopen his claims under the current 
caselaw, the Board finds that there has been no prejudice to 
the veteran that would warrant a remand pursuant to Bernard 
v. Brown, 4 Vet.App. 384 (1993).  That is, to return the case 
to the RO to cure a deficiency in the supplemental statement 
of the case would not result in a determination favorable to 
him, nor change the current analysis as provided by the 
Board.  See Winters No. 97-2180, slip op. at 6; VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  The 
Board concludes, therefore, that the veteran's procedural 
rights have not been abridged by this omission and will 
proceed accordingly with appellate review.  See Bernard v 
Brown, 4 Vet. App. at 393. 

The veteran has requested that his claims for service 
connection for diabetes mellitus and for arthritis of the 
lumbar spine be reopened.  Applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, __ 
Vet.App. __ , No. 97-1534 (Feb. 17, 1999) (en banc); Winters 
v. West, __ Vet.App. __ , No. 97-2180 (Feb. 17, 1999) (en 
banc).  The first step is to determine whether new and 
material evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).  If so, there must then be a determination 
whether the claim presented is well grounded under 
38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the "adjudication process must come to a screeching halt 
despite reopening because a claim that is not well grounded 
cannot be allowed."  Winters v. West, No. 97-2180, slip op. 
at 4.  If the claim is well grounded, then the VA must ensure 
that the duty to assist has been fulfilled before proceeding 
to the third step of a merits adjudication.  See Hodge v. 
West 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  


A.  New and Material Evidence to Reopen Diabetes Mellitus 
Claim

In June 1989, the RO denied the veteran's claim of 
entitlement to service connection for diabetes mellitus on 
the basis that there was no evidence of diabetes during 
service or within one year of separation from service, and no 
medical evidence to link his diabetes, diagnosed in 
approximately 1965, to his military service.  The evidence 
before the RO at the time included service medical records, 
VA medical records, and private medical records.  The service 
medical records showed no evidence of complaint or clinical 
findings with respect to any symptomatology associated with 
diabetes mellitus and no diagnosis of diabetes mellitus.  
Private medical records dated many years after service showed 
treatment for diabetes that had been present since 1965 
without any evidence linking the condition to service.  

The veteran failed to initiate an appeal of the RO's June 
1989 decision which is final.  38 C.F.R. §§ 20.200 (1998).  

In July 1995, the veteran submitted a statement that his 
diabetes mellitus was the result of several medical 
conditions incurred during service.  He reported that surgery 
for removal of a ganglion on his left foot, arthritis of the 
spine, malaria, scleroderma, and exposure to gas with a 
consequent chronic cough, all conditions alleged to have 
occurred during service, served to weaken his immune system 
which resulted in the development of diabetes mellitus.

In reviewing the evidence submitted subsequent to the RO's 
June 1989 decision, the Board finds no basis for reopening 
the veteran's claim.  The evidence includes private medical 
records from August 1988 through October 1990 which reflect 
treatment for a heart condition and diagnoses of adult onset 
diabetes mellitus.  An August 1988 hospital discharge summary 
noted a diagnosis of proliferative diabetic retinopathy, and 
a September 1988 medical history noted that the veteran's 
diabetes mellitus had been present for fifteen years.  
Subsequent VA and private medical records through December 
1996 reflect treatment for a variety of medical conditions, 
including diabetes mellitus.  

During his July 1997 hearing, the veteran testified that 
during service he had a "huge thirst that persisted all the 
time," as well as frequent urination.  He stated that he 
also had symptoms of nocturia and frequent urination while he 
was in college at the University of Oklahoma in 1946 and 
1947.  He testified that he had the same symptoms when he was 
diagnosed with diabetes mellitus.  He thought his initial 
diagnosis was the early 1950's.  His daughter, who was born 
in 1948, testified that she remembered her father going to 
the bathroom a lot, maybe two to three times during the 
night.  She reported that her first recollection was probably 
when she was four or five years old.

In assessing the evidence presented since the RO's June 1989 
decision, the Board concludes that the veteran has failed to 
submit new and material evidence to reopen his claim.  The 
medical records are essentially cumulative and duplicative.  
They show diagnosis and treatment for diabetes mellitus and 
associated complications without medical evidence to indicate 
that the diabetes mellitus was diagnosed during service or 
that it is related to military service.  

The veteran's statement that his diabetes mellitus was caused 
by medical conditions incurred during service has been 
considered previously and rejected.  His testimony that he 
had the symptoms of diabetes mellitus during service, as well 
as his daughter's testimony that he had nocturia in the early 
1950's is new but it is not material evidence because it does 
not medically link the condition with remote events of 
service.  Elkins v. Brown, 8 Vet. App. 391 (1995); Cox v. 
Brown, 5 Vet. App. 95 (1993).  While the veteran can 
certainly testify as to symptoms, he is, nonetheless, a 
layperson, and he is not competent to offer a medical 
diagnosis or determine when his diabetes mellitus was 
initially manifest.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  His daughter testified that she is a 
licensed practical nurse, but there is no indication that she 
has specialized training in the diagnosis of disease, such as 
diabetes and, in any event, her testimony that her father had 
urinary frequency some seven or eight years after separation 
from service is not so significant that that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  In this regard, the majority of records 
indicate that the veteran has had diabetes mellitus since 
1967 or 1968.  The daughter's testimony that her father had 
nocturia when she was five or six does not contribute to a 
more complete picture as to whether the veteran's diabetes 
mellitus originated during active military service.  See 
Hodge, 155 F.3d at 1363.

Accordingly, the Board finds that new and material evidence 
has not been presented in connection with the veteran's claim 
of entitlement to service connection for diabetes mellitus, 
and his application to reopen that claim is denied.  38 
U.S.C.A. § 5108.

B.  New and Material Evidence to Reopen Lumbar Spine 
Arthritis Claim

The veteran's claim for service connection for arthritis of 
the lumbar spine was originally denied by the RO in June 
1967.  There have been multiple decisions since that time 
with two final Board decisions in October 1967 and June 1992.  
Subsequent to the Board's June 1992 decision, the RO denied 
the veteran's request to reopen his claim in July 1992.  The 
veteran failed to appeal that decision which is final.  
38 C.F.R. §§ 20.200 (1998).  

The evidence before the RO at that time included service 
medical records, a January 1946 through May 1947 infirmary 
record from Oklahoma University, private medical statements 
of Dr. Beson from 1948 and 1951, VA examination reports from 
1948 and 1965, VA and private outpatient treatment records 
and medical statements from July 1966 through January 1992.  

The service medical records, the infirmary record, and the VA 
examination report of May 1948 showed no complaints or 
clinical findings regarding the veteran's back.  The 
statements from Dr. Beson indicated that the veteran had 
arthritis of the lumbosacral spine.  He reported that his 
diagnosis was based upon rigidity, limitation of motion, and 
stiffness of the spine.  He noted in a July 1948 statement 
that he had been treating the veteran for two and one-half 
years.  The 1965 VA examination report of the musculoskeletal 
system noted that "all joints [were] evaluated and found to 
be well within normal limits."  An October 1967 private 
radiology report of a lumbar spine X-ray indicated an 
essentially negative lumbar spine with a minor osteoarthritic 
spur on the body of L4.  A December 1981 VA X-ray report 
indicated degenerative changes with osteophytic formation at 
L4-L5.  An August 1989 statement from the medical personnel 
supervisor at Franklin Hospital in 1946 indicated that the 
veteran was referred for X-rays in 1946 which showed 
arthritis of the lumbar spine.  An October 1990 statement 
from a private physician, Dr. Joseph, noted that the veteran 
was referred to him by Dr. Beson in October 1946 and that X-
rays showed arthritis of L4 and L5.  A January 1992 response 
to a VA inquiry stated that Dr. Joseph was deceased and there 
were no records regarding the veteran on file.  The remaining 
VA and private outpatient records through January 1992 
reflected treatment for multiple medical conditions including 
arthritis.  

In its June 1992 decision, the Board considered the August 
1989 statement of the medical personnel supervisor and Dr. 
Joseph's October 1990 statement and noted that the very 
detailed private clinical records from 1946 and 1947, which 
were "entirely negative for arthritis," as well as the 
reports of VA examinations in 1948 and 1965, which were also 
entirely negative for arthritis, rebutted the statements from 
the personnel supervisor and Dr. Joseph.  The Board noted 
that the reports were based upon memory of an event forty 
years ago and the reported 1946 lumbar spine X-rays were 
unobtainable 

In June 1995, the veteran requested that his claim for 
service connection for arthritis of the lumbar spine be 
reopened.  He stated that within one year of his November 
1945 separation from service, a private physician named Dr. 
Joseph took an X-ray of his spine, and diagnosed him as 
having arthritis of L4-L5.  

The evidence or record submitted since the RO's July 1992 
decision denying the reopening of the veteran's claim is 
essentially cumulative and duplicative.  There are VA and 
private medical records, both inpatient and outpatient 
covering the period from December 1994 through December 1996.  
The records show treatment for a variety of medical 
conditions including arthritis and diabetes mellitus.  There 
are also multiple statements from the veteran asserting that 
his arthritis began during service and was diagnosed right 
after service.  All of the medical records have either been 
considered previously or are not relevant to whether 
arthritis was diagnosed within one year after the veteran's 
separation from service.  There is a single new piece of 
evidence in the form of a September 1995 statement from Dr. 
Feild, a private orthopedic physician.  Dr. Feild submitted 
an updated summary of the veteran's problems, noting that he 
had "documented degenerative disk disease at L4-5 and L5-S1 
extending back to 1946."  While the specific statement of 
Dr. Feild bears directly and substantially upon the specific 
matter under consideration, and has not been previously 
considered, the contention that the veteran has had arthritis 
of the lumbosacral spine in 1946 has been considered and 
rejected by the Board both in October 1967 and again in June 
1992.  Thus the statement is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156(a).  That is, it does not contributes to a more 
complete picture of whether the veteran's arthritis was 
actually present in 1946 because there is no explanation or 
documentation to support his statement.   

The July 1997 hearing testimony of the veteran and his 
daughter is also essentially cumulative or redundant.  The 
veteran testified that that he was involved with heavy 
lifting during service as he was associated with a 
construction battalion.  He stated that he was under combat 
conditions and did not have much opportunity to seek medical 
treatment.  He also testified that he strained his back many 
times and did report to sick bay several times seeking 
medical attention.  He was told to get as much rest as 
possible.  He further testified that he saw Dr. Joseph in 
1946 and was told he had arthritis as shown by X-ray.  His 
daughter testified that she remembered from when she was four 
or five years old, that her father had lots of back pain.  
She also noted that there were articles in the American 
Journal of Medicine and in "Reader's Digest" regarding a 
connection between the lack of vitamin C & D and 
osteoarthritis.  She testified that she had questioned her 
father about his diet when he was overseas and he told her 
that he did not have fruits, vegetables or milk.  While the 
veteran's testimony regarding back strain is new, it is not 
relevant to the issue at hand as he is not competent to offer 
a medical diagnosis of back strain which requires medical 
expertise.  See Espiritu, at 2 Vet. App. 494.  The same 
principle applies to the testimony of his daughter.  
Notwithstanding her training as a nurse, she is not a medical 
doctor and there is no evidence to show that she has 
specialized training in the area of arthritis such that she 
is competent to state the etiological basis of the veteran's 
arthritis.  Nor is she competent to render a medical opinion 
relating the veteran's specific arthritic condition to a lack 
of certain vitamins during service.  Black v. Brown, 10 Vet. 
App. 279 (1997).

Accordingly, the Board finds that new and material evidence 
has not been presented in connection with the veteran's claim 
of entitlement to service connection for arthritis of the 
lumbar spine, and his application to reopen that claim is 
denied.  38 U.S.C.A. § 5108.

 
ORDER

Entitlement to service connection for diabetic retinopathy is 
denied. 

The veteran' application to reopen a claim for service 
connection for diabetes mellitus is denied.

The veteran's application to reopen a claim for service 
connection for arthritis of the lumbar spine is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

